          Case 4:20-cv-01249-KGB Document 4 Filed 12/04/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

ABRAHAM GRANT                                                                        PLAINTIFF
ADC #128147

v.                               Case No. 4:20-cv-01249-KGB

STATE OF ARKANSAS, et al.                                                         DEFENDANTS

                                             ORDER

       Plaintiff Abraham Grant, incarcerated at the Varner Unit of the Arkansas Department of

Correction, filed a pro se complaint on October 14, 2020, against the State of Arkansas, Circuit

Judges Richard L. Proctor and Jodi Raines Dennis, and Arkansas Supreme Court Chief Justice

John Dan Kemp (Dkt. No. 2). Mr. Grant alleges that he was unlawfully convicted in 2003 based

on perjured testimony and that his petition to correct illegal sentence was wrongfully denied (Id.)

Mr. Grant’s motion to proceed in forma pauperis is before the Court (Dkt. No. 1).

       The Prison Litigation Reform Act (“PLRA”) provides that a prisoner cannot proceed in

forma pauperis “if the prisoner has on 3 or more prior occasions, while incarcerated or detained in

any facility, brought an action or appeal in a court of the United States that was dismissed on the

grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be granted,

unless the prisoner is under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).

       Prior to filing this lawsuit on October 14, 2020, Mr. Grant filed at least three actions that

were dismissed for failing to state a claim upon which relief may be granted. See Grant/Rakim v.

Bland, 5:18cv00171-DPM (E.D. Ark.); Grant/Rakim v. Hobbs, 5:12cv00244-KGB (E.D. Ark.);

and Grant/Rakim v. Proctor, et al., 2:12cv00133-SWW (E.D. Ark.).

       Nevertheless, Mr. Grant may proceed in forma pauperis if he falls under the “imminent

danger” exception to the three strikes rule. See 28 U.S.C. § 1915(g) (providing that three strikers
            Case 4:20-cv-01249-KGB Document 4 Filed 12/04/20 Page 2 of 3




should be granted permission to proceed in forma pauperis if they are “under imminent danger of

serious physical injury”); Ashley v. Dilworth, 147 F.3d 715, 717 (8th Cir. 1998) (explaining that

the exception applies only if the prisoner is in imminent danger “at the time of filing” and that

“[a]llegations that the prisoner has faced imminent danger in the past are insufficient”).

       Mr. Grant claims that Officer David Lovell gave perjured testimony regarding a dying

declaration by a Ms. Pittman (Dkt. No. 2 at 2). According to Mr. Grant, that testimony was

admitted into evidence at a 2003 state-court jury trial; Mr. Grant was convicted and sentenced to

life without parole (Id. at 4). Mr. Grant believes that he was unlawfully convicted based on the

perjured testimony (Id. at 2-3). Mr. Grant challenges the denial of his petition to correct an illegal

sentence, including his unsuccessful appeal of the Lincoln County, Arkansas, decision finding the

petition untimely (Id. at 3-7.)

       Based on the allegations in Mr. Grant’s complaint, he was not in imminent danger at the

time he filed his complaint.      Accordingly, the imminent danger exception does not apply.

Dilworth, 147 F.3d at 717. This case will be dismissed due to Mr. Grant’s failure to pay the filing

fee. Mr. Grant will have thirty (30) days to reopen this case by paying the $402 filing fee in full.

       It is therefore ordered that:

       1.      Mr. Grant’s motion to proceed in forma pauperis is denied (Dkt. No. 1).

       2.      Mr. Grant’s complaint is dismissed without prejudice.

       3.      Mr. Grant has thirty (30) days from the date of this order in which to reopen this

case by paying the $402 filing fee in full.




                                                  2
            Case 4:20-cv-01249-KGB Document 4 Filed 12/04/20 Page 3 of 3




       4.      The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from this Order or the accompanying Judgment would not be taken in good faith.

       So ordered this 4th day of December, 2020.



                                                         ___________________________
                                                          Kristine G. Baker
                                                          United States District Judge




                                               3
